Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Claims 1-2, 5, 8-9, 11-12, 21, 23-25, 28 and 31 are pending. 

Claims 23-25, 28 and 31 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1-2, 5, 8-9, 11-12 and 21, drawn to a marrow infiltrating lymphocyte (MIL) comprising a particular antigen receptor (CAR), wherein the CAR comprise a scFv antigen-binding domain that can bind to an extracellular domain of CD19 or CD38, a transmembrane domain of CD19 or CD8 and an intracellular domain selected from the group consisting of 4-1BB, CD3zeta, and a combination thereof, being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/189,928, filed July 8, 2015, is acknowledged. 

Rejections Withdrawn
The rejection of claims 1-2, 5, 8, 9, 11, 12 and 21 under 35 U.S.C. 103 as being unpatentable over WO2012/079000 (of record, Kalos hereafter, published June 14, 2012; PTO 892) in view of Noonan (of record, Cancer Research 65(6): 2026-2034, March 1, 2005; PTO 892) and US2011/0023146 (Borrello hereafter, published September 15, 2011; PTO 892) is withdrawn in view of the Examiner’s amendment as set forth below and the declaration of Eric Lutz under 37 CFR 1.132 filed March 16, 2022.
The rejection of claims 1-2, 5, 8, 9, 11, 12 and 21 under 35 U.S.C. 103 as being unpatentable over Mihara et al (of record, J Immunotherapy 32: 737-743, 2009; PTO 892) in view of Noonan (of record, Cancer Research 65(6): 2026-2034, March 1, 2005; PTO 892) and US2011/0023146 (of record, Borrello hereafter, published September 15, 2011; PTO 892) or US Pat No. 9,687,510 (of record, claimed earliest priority to 62/045,782, filed September 4, 2014; PTO 892) is withdrawn in view of the Examiner’s amendment as set forth below and the declaration of Eric Lutz under 37 CFR 1.132 filed March 16, 2022.
EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jack Rosa on July 9, 2022.

In the claims:
Claims 23-25, 28 and 31 have been canceled. 
Claim 1, line 5, “CD38” has been changed to -- CD8 --  
Claim 1, last line, “combinations thereof” has changed to -- a combination thereof and wherein the MIL is autologous MIL isolated from a cancer patient --   
Claim 21, line 1, -- that expresses CD19 or CD38 -- has been inserted after “cell” 
Claim 21, line 2, -- CD19 or CD38 binding -- has been inserted before “MIL”. 

Conclusion
Claims 1-2, 5, 8, 9, 11-12 and 21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/Primary Examiner, Art Unit 1644